Citation Nr: 0821939	
Decision Date: 07/03/08    Archive Date: 07/14/08

DOCKET NO.  05-35 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Whether an overpayment of VA nonservice-connected pension 
benefits in the amount of $18,140.10 was properly created.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1975 to 
April 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Milwaukee, Wisconsin that the veteran had received an 
overpayment of VA nonservice-connected pension benefits in 
the amount of $18,140.10.  The veteran subsequently perfected 
an appeal as to the validity of that debt.

The Board notes that a waiver was granted for the overpayment 
that is the subject of this decision in April 2005.  Thus, 
the only issue for appellate consideration is the validity of 
the debt.


FINDINGS OF FACT

1.  The veteran married his current spouse, K.D., on 
September [redacted], , 2002.

2.  The veteran did not inform VA of his marriage to K.D., or 
of his two step-children, prior to May 10, 2004.

3.  For the period from October 1, 2002, through August 31, 
2004, the veteran's spouse, K.D., had recurring annual income 
in the amount of $10,800.


CONCLUSION OF LAW

The overpayment of VA nonservice-connected pension benefits 
in the amount of $18,140.10 was properly created.  38 
U.S.C.A. §§ 1521, 5110(n) (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.23, 3.271, 3.401(b)(1) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is not applicable to cases involving overpayment 
of indebtedness.  See Barger v. Principi, 16 Vet. App. 132, 
138 (2002); Lueras v. Principi, 18 Vet. App. 435 (2004).  
Notwithstanding the fact that the VCAA is not controlling in 
these matters, the Board has reviewed the case for purposes 
of ascertaining that the appellant has had a fair opportunity 
to present arguments and evidence in support of his challenge 
to the validity of the overpayment.  A September 2006 letter 
expressly informed the veteran that he needed to submit 
evidence showing that he claimed his spouse and step-children 
prior to May 10, 2004.  It also notified him how VA 
determines dependency.  Finally, the September 2006 letter 
requested that the veteran provide enough information for the 
RO to request records from any sources of information and 
evidence identified by the veteran, as well as what 
information and evidence would be obtained by VA, namely, 
records like medical records, employment records, and records 
from other Federal agencies.  Following this letter, the 
veteran's claim was readjudicated in December 2006.  See 
Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (a 
(supplemental) statement of the case that complies with all 
applicable due process and notification requirements 
constitutes a readjudication decision).  In short, the Board 
concludes from its review that the requirements for the fair 
development of the appeal have been met in this case.

The veteran has challenged the validity of the creation of 
the overpayment of VA nonservice-connected pension benefits 
in the calculated amount of $18,410.10.  Pertinent to this 
appeal, the veteran does not dispute the amount of the 
overpayment; rather, he disputes the circumstances that led 
to the creation of the overpayment.  Specifically, the 
veteran asserts that his wife and two step-children were 
improperly removed from his nonservice-connected pension 
award in April 2004.  See VA Form 21-4138 received May 10, 
2004.  

The veteran was awarded nonservice-connected VA pension 
benefits by RO rating decision dated in November 1999.  
Shortly thereafter, in July 2000, the veteran submitted a VA 
Form 21-686c ("Declaration of Status of Dependents") 
indicating that he had one dependent child, D.D.  An August 
2000 letter informed him that his pension award had been 
increased to reflect the fact that he was being paid as a 
veteran with one dependent.  Such letter also told the 
veteran that he should "immediately" inform VA if there 
should be a change in the number of his dependents.  
Similarly, letters sent to the veteran February 2002, 
December 2002, and December 2003 notified him that he should 
inform VA if there is any change in the number or status of 
his dependents; the December 2002 and 2003 letters expressly 
stated that he should tell VA "right away if you marry."  

The veteran's son, D.D., turned eighteen on June [redacted], , 2003.  
In May 2003, the veteran submitted a VA Form 21-674C 
("Request for Approval of School Attendance") indicating 
that D.D. would complete school on June 30, 2003.  As of this 
date, D.D. would no longer be considered a dependent for VA 
benefit purposes.  See 38 C.F.R. § 3.57 (definition of a 
child).  Therefore, effective July 1, 2003, the veteran was 
paid as a veteran with no dependents.  .

In April 2004, the veteran was notified that his pension 
award was being adjusted due to a cost-of-living increase; he 
was also informed that he was being paid as a veteran with no 
dependents.  In May 2004, the veteran submitted a VA Form 
686c accompanied by a "notice of disagreement" with VA's 
decision to remove his wife and children from his award.  He 
indicated that he had properly submitted a VA Form 686c in 
May 2003 and that he was being paid as a veteran with three 
dependents.  Following receipt of the veteran's updated VA 
Form 686c, his nonservice-connected pension award was 
adjusted to reflect the addition of three dependents to his 
award, effective June 1, 2004.  See Letter to Veteran dated 
September 20, 2004.  

As noted above, the veteran contends that he was being paid 
VA pension benefits at a rate that included additional 
pension benefits for his spouse and two step-children.  A 
review of the record, however, fails to show that he was ever 
paid VA nonservice-connected pension benefits at a monthly 
rate applicable to a veteran with three dependents.  Prior to 
June 2004, the veteran received additional pension benefits 
only for his dependent son D.D., and only until D.D. 
completed school on June 30, 2003.  Moreover, although the VA 
Form 686c submitted by the veteran in May 2004 is, in fact, 
dated May 13, 2003, there is no indication in the claims file 
that this form was ever received by VA prior to May 10, 2004.  
Other than his own lay assertions, the veteran has not 
submitted any evidence to show that this form was submitted 
to VA earlier than May 2004.  In the absence of any 
additional supporting evidence, the Board concludes that such 
statements alone are not sufficient to demonstrate that the 
veteran submitted a VA Form 686c for his wife and two step-
children prior to May 10, 2004.  Cf. Rios v. Nicholson, 21 
Vet. App. (2007) (notice of appeal deemed timely filed under 
the common law mailbox rule based on evidence beyond the 
veteran's own lay statements, namely, an affidavit of the 
representative who purportedly mailed the notice of appeal 
and a copy of the representative's Registry of Sent 
Correspondence showing the log entry for when the notice of 
appeal was mailed).

Section 3.401(b) of Title 38 of the Code of Federal 
Regulations provides that additional compensation or pension 
for dependents will be effective the latest of the: (1) claim 
date; (2) date the dependency arises; (3) effective date of 
the qualifying disability rating provided evidence of 
dependency is received within a year of notification of such 
rating action; or (4) date of commencement of the veteran's 
award.  38 C.F.R. § 3.401(b) (2007).  See also 38 U.S.C.A. 
§ 5110(n) (West 2002 & Supp. 2007).  The "date of claim" 
for additional compensation for dependents is the date of the 
veteran's marriage or birth/adoption of a child, if evidence 
of the event is received within a year of the event; 
otherwise, the date notice is received of the dependent's 
existence, if evidence is received within a year of 
notification of such rating action.  38 C.F.R. § 3.401(b)(1).

Following receipt of the VA Form 686c in May 2004, the 
veteran submitted a copy of his marriage certificate that 
indicated he wed K.D. on September 14, 2002.  Thus, the 
earliest effective date for additional pension benefits for 
the veteran's dependents (K.D. and her two children) is the 
date notice was received by VA.  Id.  As discussed above, 
such date is May 10, 2004, and no earlier.  

In addition to his marriage certificate, the veteran 
submitted information reflecting that K.D.'s annual income 
was $10,800 for the period from September 14, 2002, through 
December 31, 2004.  The veteran's income was reported as $0, 
as was his two step-children's income.  No unreimbursed 
medical expenses were claimed.  

A veteran who meets wartime service requirements and who is 
permanently and totally disabled due to disability not the 
result of willful misconduct is entitled to a rate of pension 
set by law (known as the maximum annual pension rate (MARP)), 
reduced by the amount of his countable income.  38 U.S.C.A. § 
1521 (West 2002); 38 C.F.R. § 3.23 (2007).  Countable income 
consists of payments of any kind from any source received 
during a 12-month annualization period (e.g., a year), unless 
specifically excluded.  38 C.F.R. § 3.271 (2007).  It also 
includes income of any dependents, including a spouse, 
regardless of whether dependency has been established for VA 
compensation purposes.  See 38 C.F.R. § 3.271(f)(2); see also 
38 C.F.R. § 3.23(d)(4).  Adjustments in computation of the 
MARP shall occur only following receipt of evidence necessary 
to establish the dependency.  38 C.F.R. § 3.271(f)(2).

As discussed above, dependency was not established for K.D. 
and her two children until receipt of the VA Form 686c in May 
2004.  However, the veteran and K.D. were married in 
September 2002.  Therefore, K.D.'s annual income of $10,800 
must be included in calculating the veteran's VA nonservice-
connected pension benefits for the period from October 1, 
2002, up to the date when payment for K.D. and her two 
children began (September 1, 2004).  Adjustment of the 
veteran's benefits to reflect an annual countable income of 
$10,800 for the period from October 1, 2002, through August 
31, 2004, results in an overpayment in the properly 
calculated amount of $18,140.10.  See 38 C.F.R. § 3.23, 
3.271; see also VA Manual M21-1, Part I, Appendix B.  

The Board is sympathetic to the veteran's desire to correct 
VA's "error."  See VA Form 9 received October 24, 2005.  
However, the above evidence fails to show that VA acted in 
error.  Rather, VA timely responded to all correspondence 
received regarding the veteran's number and status of 
dependents, including the May 2004 notification of his 
marriage to K.D.  Unfortunately, the lapse in time between 
the veteran's 2002 marriage and his notice to VA of such 
marriage resulted in an overpayment of VA nonservice-
connected pension benefits.  This overpayment, which has been 
waived by VA, was properly created.



	(CONTINUED ON NEXT PAGE)

ORDER

The overpayment of VA nonservice-connected pension benefits 
in the amount of $18,140.10 was properly created and the 
appeal is denied.



____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


